Exhibit 10.3 Subordination Agreement (Debt and Security Interest) Borrowers: Xtera Communications, Inc. Creditors: New Enterprise Associates 9, Limited Partnership New Enterprise Associates 10, Limited Partnership ARCH Venture Fund VI, L.P. Jon R. Hopper Date:September 13, 2016 This Subordination Agreement is executed, jointly and severally, by the above-named Creditors (collectively referred to herein as “Creditor”) in favor of HORIZON TECHNOLOGY FINANCE CORPORATION (“Horizon”), whose address is 312 Farmington Avenue, Farmington, CT 06032, with respect to the above-named Borrower (referred to herein as “Borrower” or “the Borrower”).Borrower and Horizon are parties to a certain Venture Loan and Security Agreement, dated May 10, 2011 (as amended, restated, supplemented, or otherwise modified from time to time, the “Loan Agreement”).Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Loan Agreement.
